Title: From Thomas Jefferson to William Thornton, 10 September 1802
From: Jefferson, Thomas
To: Thornton, William


          
            Dear Sir
            Monticello Sep. 10. 1802.
          
          Your favor of the 8th. was recieved yesterday. by that I learn that on my letter to mr Munroe, referring to himself and mr Mason to consider whether the sale of mr Stoddert’s lots might be postponed for some time without injury to the public, they had been of opinion it could, and had accordingly postponed it to the 25th. of Oct. the same reasons being in favor of the indulgence you ask. I have no hesitation at yielding it, and shall be very happy if the delay can serve you while it neither injures the public nor disobeys the law by which I am bound. I accordingly write by this day’s post to mr Munroe to postpone the sale of your lots to the 25th. of October also, which letter he will recieve tomorrow evening.
          Mrs. Thornton & yourself having approached so near us (for we think little of 30 miles here) I hope will give us the pleasure of seeing you here. and the rather as mr Madison & family had [given?] us the hope of a visit. my daughters, who are with me, will receive mrs Thornton with great pleasure. an early breakfast at mr Madison’s will enable you to be here by half after three, our dinner hour, to which the [cook?] adds a considerable margin some times. mr Madison’s fine prospect will have taken off considerably from the novelty of ours but the same thing under a varied aspect sometimes is pleasing. in the hope of seeing you here in a few days I pray you to accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        